DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Arguments
Applicant’s arguments, see pages 7-9, filed 06/14/22, with respect to claims 12-24 have been fully considered and are persuasive.  The rejection of 03/14/22 has been withdrawn. 

Allowable Subject Matter
Claims 12-24 (renumbered as 1-13) are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention is directed to “a technique for allowing coexistence of a report output setting that serves as a common setting for a plurality of transmission jobs and a report output setting that serves as an individual setting for a specific transmission job.” Independent claims 12 and 23 (renumbered as 1 and 13 respectively) identify the uniquely distinct features inter alia “the controller sets a second setting of outputting of the transmission report indicating the transmission result of the transmission job and sets a third setting for setting whether or not it is possible to set the first setting as a device setting of the apparatus, and in a case where the third setting is set so it is not to possible to set the first setting in the device setting, the controller is not able to set the first setting, and in a case where the third setting is set so it is possible to set the first setting in the device setting, the controller is able to set the first setting” as stated in applicants arguments dated 06/14/22.
The prior art of record fails to anticipate or render the above underlined limitations obvious.
Dependent claims 13-22 and 24 (renumbered as 2-12 respectively) are also allowed due to its dependency on the allowed base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS PACHOL whose telephone number is (571)270-3433. The examiner can normally be reached M-Th: 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS PACHOL/Primary Examiner, Art Unit 2699